       Case 2:18-cv-04665-SPL Document 62 Filed 09/06/19 Page 1 of 2




 1 COHEN DOWD QUIGLEY
     The Camelback Esplanade One
 2 2425 East Camelback Road, Suite 1100
     Phoenix, Arizona 85016
 3 Telephone 602•252•8400

 4 Daniel G. Dowd (012115)

 5 Email: ddowd@CDQLaw.com
   Rebecca van Doren (019379)
 6 Email: rvandoren@CDQLaw.com
   Lisa R. Papsin (034075)
 7 Email: lpapsin@CDQLaw.com
     Attorneys for Defendants
 8

 9

10
                             UNITED STATES DISTRICT COURT

11
                                      DISTRICT OF ARIZONA

12 Matthew F. Green,                                 Case No: 2:18-cv-04665-SPL
13
                         Plaintiff,
14                                                   JOINT REPORT ON
     vs.                                             SETTLEMENT TALKS
15

16 The Arizona Board of Regents; James Rund;
     Craig Allen; Melissa Samuelson; Becky Herbst;
                                                     (Assigned to the Honorable Steven P.
17 Lisa Hudson; Michael Mader; John and Jane
                                                     Logan)
     Does I-V; ABC Companies I-V; and Black and
18
     White Corporations and/or Partnerships I-V.
19
                         Defendants.
20

21

22         Pursuant to the Court’s January 31, 2019 Case Management Order (Doc. 19), as
23 amended on May 1, 2019 (Doc. 37) and July 24, 2019 (Doc. 56), Defendants and their

24 counsel met with counsel for Plaintiff on August 29, 2019 to discuss the possibility of

25 resolving this dispute. Although discussions were held in good faith, no settlement was

26 reached. The parties agreed to keep the lines of communication open for further settlement

27 discussions as the litigation progresses.

28
                           Case 2:18-cv-04665-SPL Document 62 Filed 09/06/19 Page 2 of 2




                      1         At this time, the parties do not believe that assistance from the Court would facilitate
                      2 settlement. The parties will immediately notify the Court if they require Court assistance or

                      3 if they are able to reach a settlement.

                      4         RESPECTFULLY SUBMITTED this 6th day of September, 2019.
                      5                                             COHEN DOWD QUIGLEY
                                                                    The Camelback Esplanade One
                      6                                             2425 East Camelback Road, Suite 1100
                                                                    Phoenix, Arizona 85016
                      7                                                Attorneys for Defendants
                      8                                             By:    /s/ Rebecca van Doren
                                                                           Daniel G. Dowd
                      9                                                    Rebecca van Doren
COHEN DOWD QUIGLEY




                     10
                                                                           Lisa R. Papsin

                     11
                                                                    THE HOGLE FIRM
                     12                                             1013 S. Stapley Drive
                                                                    Mesa, Arizona 85204
                     13                                                Attorneys for Plaintiff
                     14                                             By:    /s/ Dana R. Hogle (with permission)
                     15
                                                                           Dana R. Hogle
                                                                           Nathan J. Hogle
                     16                                                    J. Thomas Hogle
                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
                                                                       2
